  Case 1:18-cv-00712-MN Document 44 Filed 04/30/19 Page 1 of 1 PageID #: 464



                                                                222 Delaware Avenue
                                                                7th Floor
                                                                Wilmington, Delaware 19801

                                                                Alexandra Rogin
                                                                arogin@eckertseamans.com
                                                                Phone: (302) 552-2935

                                           April 30, 2019

VIA ECF
Hon. Maryellen Noreika, U.S.D.J.
U.S. District Court, D. Del.
844 N. King Street
Wilmington, DE 19801

       Re:     Perrong v. Liberty Power Corp., 1:18-cv-712 (MN)

Dear Judge Noreika:

Liberty Power Corp. (“Liberty Power”) submits this letter pursuant to Your Honor’s April 1,
2019 Order requiring each of the parties “to submit a letter to the Court identifying any district
court or appellate court opinions issued since November 14, 2018 that have addressed the
constitutionality of the [TCPA].” (D.I. 41).

Liberty Power has reviewed Plaintiff’s April 30, 2019 correspondence with the Court and
attached exhibits (D.I. 43). Liberty Power has not identified any additional opinions that have
been issued since November 14, 2018 and that address the constitutionality of the TCPA.

Liberty Power notes that the American Association of Political Consultants, Inc. case is
particularly relevant in that it is the first time that a federal appellate court has explicitly ruled
that the TCPA is unconstitutional. See American Association of Political Consultants, Inc. v.
F.C.C., --- F.3d ---, 2019 WL 1780961 (4th Cir. Apr. 24, 2019) (attached as Exhibit C to D.I.
43).

Liberty Power asserts that all three cases are either distinguishable or ruled improperly,
particularly with respect to the issue of severability, and Liberty Power will present argument on
this issue at the parties’ hearing on May 10th. However, should the Court have any additional
questions or require any additional briefing, the undersigned is available at the convenience of
the Court.

                                               Sincerely,


                                               Alexandra Rogin (#6197)
                                               For Eckert Seamans Cherin & Mellott, LLC

cc: All counsel of record (via ECF)
